Affirmed and Memorandum
Opinion filed March 31, 2011, Withdrawn and Corrected Memorandum Opinion filed
April 29, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00687-CR
____________
 
RODNEY DALE HOOD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 410th District Court
Montgomery County, Texas
Trial Court Cause No. 10-01-00283-CR
 
 
 

CORRECTED MEMORANDUM
OPINION
            A jury convicted appellant of felony driving while
intoxicated.  The trial court found two enhancement paragraphs “true” and sentenced
appellant to confinement for 50 years in the Institutional Division of the
Texas Department of Criminal Justice.  Appellant filed a notice of appeal.
            Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967),
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
            A copy of counsel’s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  At appellant’s request, the record was provided to him.  On January
10, 2011, appellant filed a pro se response to counsel’s brief.
            We have carefully reviewed the record, counsel’s brief, and
appellant’s response, and agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible error in the record.  A discussion of
the brief would add nothing to the jurisprudence of the state.  We are not to
address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
 
Panel consists of Justices Brown,
Boyce, and Jamison.[1]
Do Not Publish — Tex. R. App. P. 47.2(b).




[1]
We issue this Opinion to reflect the correct panel.